Hofeman, ,1.
The petitioner in this case claims tbe right to re-enter the United States, on the ground that he was a resident of the United States at the date of the treaty, and is therefore protected by its second article. He admits that he is a Chinese laborer; that ho left the United States after tbe law of May 6, 1882, went into effect; and that he voluntarily omitted to procure the certificate in that law mentioned, for the reason that he had no expectation of returning to the United States.
The third section of the act of May 6, 1882, is as follows:
“That the two foregoing sections shall not apply to Chinese laborers who were in the United States on the seventeenth day of November, 1880, or who shall have come into the same before the expiration of ninety days next after the passage of this act, and who shall produce to such a master before going on board such vessel, and shall produce to the collector of the port in the United States at which such vessel shall arrive, the evidence hereinafter in this act required, of his being one of the laborers in this section mentioned.”
Under this section it has recently been held by this court that tbe Chinese laborers referred to were those who were in the United States at the periods mentioned, and who might leave the United States after the act went into effect, but that the act could not be construed to require the production of the certificate from those laborers who left the United States before the passage of the law, or before it went into effect.
It was considered by the court that the second article of the treaty *528secured to Cbinese laborers in tbe United States, at tbe date of the treaty, tbe right “to go and come of their own-free will and accord,” and that it could not have been tbe intention of congress to deprive them of this right by exacting from them, as a condition of its exercise, the production of a certificate which it was impossible for them to procure.' But it was also considered that Chinese laborers leaving tbe United States after tbe law went into effect, and who might wish to avail themselves of tbe privilege pecured to them by tbe second article .of tbe treaty, might properly, and without a violation of tbe letter or spirit of the treaty, be required to procure tbe certificate (which tbe act directs shall be furnished to them without charge) as a means of identification, and as furnishing the best, if not tbe only, method of preventing evasions of tbe law.
In the ease at bar the petitioner deliberately, and with full knowledge of tbe law, omitted to apply for bis certificate, for tbe reason that be bad no expectation or hope of ever returning to tbe United States. He has thus, by bis own act or omission, renounced tbe right secured to him by the treaty, by neglecting to procure the evidence of that right, which the law requires and which it was entirely within bis power to obtain. I am therefore of tbe opinion that tbe application of tbe petitioner should be denied.